Citation Nr: 0218148	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York



THE ISSUE

Entitlement to service connection for post traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on 
appeal from a May 2000 rating determination by the New 
York, New York, Regional Office (RO) which denied service 
connection for PTSD.  


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy 
during his active service.

2.  The veteran has presented some evidence of a current 
diagnosis of PTSD asserted to be due to stressors that 
occurred during his active military service.

3.  The competent and probative medical evidence of record 
establishes that the veteran does not have PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f), (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change 
in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The statement of the case advised the veteran 
of the pertinent law and regulations as well as the basis 
denying service connection.  Also, by reciting the 
applicable law and regulations, notice was given of the 
information, medical evidence, or lay evidence necessary 
to substantiate the claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  He was also 
given the opportunity to appear and testify before a RO 
Hearing Officer to advance any and all arguments in favor 
of his claim, but declined to do so.  A VA examination was 
conducted in April 2000 specifically addressing the 
veteran's alleged PTSD claim.  With regard to the adequacy 
of the examination, the Board notes that the examination 
report reflects that the VA examiner reviewed and recorded 
the past medical history, noted the veteran's current 
complaints, conducted psychological examination, and 
offered appropriate assessment and diagnosis.  The veteran 
has reported only treatment at VA medical facilities and 
these records have been obtained and are on file.  Service 
medical records and service personnel records have also 
been obtained and are of record.  In an August 1997 
statement the veteran disclosed that he had been awarded 
Social Security Administration (SSA) benefits on the basis 
of attained age.   Therefore, the disability determination 
and the records relied upon in making that determination 
need not be requested in this case because that evidence 
is irrelevant to the pending claim. 

The Board notes that a request of verification of the 
veteran's reported stressors has not been sent to the U.S. 
Armed Forces Service Center for the Research of Unit 
Records (USASCRUR).  However, the Board finds that the 
duty to assist does not require that such verification be 
performed in this instance because the veteran has 
provided credible and/or sufficient information to 
establish that he engaged in combat with the enemy.

The veteran has not identified additional relevant 
evidence that has not already been sought and associated 
with the claims file.  Moreover, the Board does not know 
of any additional relevant evidence, which is available.  
As there is no additional evidence that needs to be 
obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159).  Therefore, the claim is ready for 
appellate review.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed 
in- service stressor.  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  This 
regulation was revised in June 1999, effective from March 
1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
[i.e., a diagnosis under DSM-IV]; a link, established by 
medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).  [The Board notes 
that 38 C.F.R. § 3.304(f) was again amended effective 
March 7, 2002; however, the changes pertain primarily to 
claims involving personal assaults. The veteran's 
contentions do not involve a personal assault.]

The veteran's military occupational specialty was 
apprentice seaman.  He was not awarded any citations or 
medals specifically indicative of combat.  However, his 
personnel records indicate that he was assigned to the USS 
PHOENIX; he was commended for his participation with 
credit in the bombardment of enemy shore installations and 
supporting protection in the South Pacific during World 
War II.  Specifically, he participated in the landing of 
US troops in Hollandia as well as the bombardment of 
Japanese positions in Cape Gloucester, Los Negros Island, 
Madang, Sawar-Wakde Island, Sarmi-Toem, Noemfoor Island 
and engagement with enemy aircraft off the coast of Biak 
Island.  

The veteran's service medical records do not contain any 
psychiatric complaints or findings.  There is no pertinent 
evidence for over five decades after the veteran left 
military service.

VA outpatient treatment records show psychiatric 
evaluation of the veteran beginning in April 1999.  At 
that time the veteran talked about his combat experiences 
during World War II aboard the USS PHOENIX.  The veteran 
reported a history of nightmares, nightsweats, exaggerated 
startle response, irritability without combativeness, 
depressed mood without suicidal ideation, flashbacks, and 
insomnia.  During evaluation the veteran was cooperative 
and coherent with no thought disorder.  There were no 
visual or auditory hallucinations.  The veteran had 
depressed mood and affect but no suicidal or homicidal 
ideation.  Insight and judgment were fair.  The relevant 
diagnosis was PTSD - combat related.

During VA examination in April 2000 the veteran appeared 
casually and appropriately dressed with good activities of 
daily living and good hygiene.  He was entirely 
cooperative and friendly, throughout the examination.  He 
described himself as "sometimes moody."  However during 
the interview, he remained good-humored and smiled often; 
his affect was congruent with his observed mood.  His 
speech was spontaneous and logical, although at times, 
loquacious.  His memory, both recent and remote, appeared 
to be intact.  He was able to note the current 
presidential candidates as well as some other news items.  
There was no indication of any thought disorder and 
delusions and hallucinations were denied.  The veteran was 
well oriented and denied any current impulse control 
problems and stated that he has never been destructive.  
He stated that he gets depressed over his "VA pension" and 
yet appeared more irritable than depressed.  He also 
becomes anxious during asthma flare-ups.  However, during 
the interview, there was no outstanding anxiety or 
depression noted.  He did receive medication for sleep, 
but stated that he slept well.  His appetite was well 
maintained.  

The examiner concluded the veteran did not fully meet the 
criteria for PTSD as described in the DSM-IV.  Although 
the veteran did see combat and stated that in the past he 
had distressing dreams, upon returning from World War II, 
these seemed to have diminished over time.  He also had 
difficulty describing a distressing memory.  The veteran 
did report that he was a gunner and had been knocked off 
the gunning mount, but described this in well-controlled 
terms, with no upset demeanor or affect noted.  He 
generally denied most symptoms of PTSD, except for having 
some irritability or outbursts of anger.  In fact, he 
stated that when he was finished with his tour duty he 
wanted to re-enlist, despite what he had experienced in 
the Philippines.  Therefore, it did not appear that, even 
in the past, he either was aware of any symptoms of PTSD 
or that they were significantly distressing to him, to 
interfere with him wanting to return to the Navy.  The 
diagnosis was chronic adjustment disorder, secondary to 
physical deterioration, chronic pain and financial 
problems.  

One requirement of 38 C.F.R. § 3.304(f) is credible 
supporting evidence that a stressor leading to PTSD 
occurred in service.  Whether a particular statement in 
service-department records, indicating that the veteran 
participated in a particular operation or campaign, is 
sufficient to establish that he engaged in combat with the 
enemy depends upon the language and context of the records 
in each case.  As a general matter, evidence of 
participation in an operation or campaign often would not, 
in itself, establish that a veteran engaged in combat, 
because those terms ordinarily may encompass both combat 
and non-combat activities.

However, there may be circumstances in which the context 
of a particular service department record indicates that 
reference to a particular operation or campaign reflects 
engagement in combat.  Further, evidence of participation 
in a particular operation or campaign must be considered 
by VA in relation to other evidence of record, even if it 
does not, in itself, conclusively establish engagement in 
combat with the enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution 
of a claim for VA benefits.  Therefore, VA must evaluate 
the credibility and probative value of all pertinent 
evidence of record and determine whether there is an 
approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is 
an approximate balance of positive and negative evidence, 
the issue must be resolved in the veteran's favor.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Inasmuch as the veteran's service personnel records 
reflect that he participated in combat and that he claims 
stressors related to combat experiences, there is 
acceptable evidence in support of his position that he was 
engaged in combat and he is entitled to have his lay 
statements accepted, without the need for further 
corroboration, as there is satisfactory evidence that the 
claimed events occurred in the manner consistent with the 
circumstances, conditions, or hardships of service he is 
shown to have had.

Another requirement of 38 C.F.R. § 3.304(f) is an 
acceptable medical diagnosis of PTSD.  As has been noted 
above, the record contains evidence favorable to the 
veteran's claim in the form of VA clinical records which 
describe a number of symptoms that were found to fit the 
diagnostic criteria of PTSD beginning in 1999.  However, 
where PTSD is shown as a diagnosis in those records, such 
is offered without specific discussion of the DSM-IV 
criteria and without clear attribution of any PTSD 
diagnosis to a verified stressor.

On the other hand, the Board notes that the veteran's 
stressors, which were alleged with few details by him 
during his April 2000 VA examination did not result in a 
diagnosis of PTSD following examination.  In fact the VA 
examiner specifically found that the findings noted on 
examination did not meet the diagnostic criteria for PTSD.  
The Board finds the resulting opinion highly probative in 
that the VA examiner identified which PTSD diagnostic 
criteria the veteran did and did not meet under the DSM-
IV, and, significantly, did not dispute the veteran's 
combat status.  Rather, the examiner considered diagnostic 
criteria relevant to the existence and sufficiency of a 
stressor as met, and opined the veteran did not warrant a 
diagnosis of PTSD based on his failure to meet that 
criteria and specified the ways in which the veteran 
failed to manifest such criteria.  Because of this, the 
Board accords less probative value to the findings of PTSD 
in the VA clinical records, as compared to the contrary 
evidence in the VA examination report.

Therefore, on review of the entire record, the Board 
concludes that the weight of the evidence shows the lack 
of a current diagnosis of PTSD, and that the preponderance 
of the evidence is against the veteran's claim for PTSD.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f), (2002).  The rule affording the veteran the 
benefit of the doubt thus does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


